Citation Nr: 0522186	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for reactive airways 
disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from June 1978 to June 1981 
and again from October 1981 to October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran provided testimony at personal hearings before 
personnel at the RO in May 2001.  A transcript of this 
hearing is of record.  This claim was previously before the 
Board in September 2002 and August 2003 and was remanded for 
further development in August 2003.

The claim for service connection for a back disability was 
granted by the RO in a May 2005 rating decision and is 
therefore not before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  There is no competent evidence of current residuals of a 
left eye injury.

3.  There is no competent evidence of current reactive 
airways disease.


CONCLUSIONS OF LAW

Service connection for residuals of a left eye injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2004).

Service connection for reactive airways disease is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
February 2001, December 2002, April 2003, May 2004, and 
December 2004.  Since these letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the May 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOC, and SSOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in August 2001 and May 2005.

The claims folder contains all available service medical 
records, private medical reports, and VA examination reports.  
The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Residuals of a Left Eye Injury

The Board finds that service connection for residuals of a 
left eye injury is not in order.  During a May 2001 RO 
hearing, the veteran testified that he injured his left eye 
in service when he tried to add chlorine to an industrial 
dishwasher machine without turning the machine off.  The 
veteran stated that chlorine splashed into his eyes and that 
his eyes, particularly the left eye,  had been more sensitive 
to light ever since.  In the veteran's substantive appeal he 
claimed that his eye injury caused photophobia, which 
aggravates his migraines.  

The veteran's September 1977 enlistment examination shows 
defective distant vision prior to service.  Service medical 
records show that industrial strength powdered cleaner mixed 
with water splashed into his left eye while he was performing 
Kitchen Patrol (KP) in July 1978.  At the time, the 
conjunctiva was inflamed with no corneal abrasion, and he 
returned to working duty.  In August 1978 the veteran 
complained of light sensitivity and in February and March 
1979 the veteran complained of fuzzy vision in left eye.  No 
visual abnormalities were noted at any time.  In June 1995 
the veteran complained of spots before his eyes and noted 
floaters bilaterally.  There are no other complaints or 
treatment pertaining to the veteran's eyes in service.  

The veteran was afforded a VA ophthalmologic examination in 
May 1999.  His visual acuity was 20/70 in the right eye, 
20/20 in the left eye, with his glasses.  The pupils were 
equal, and responded normally to light and accommodation.  
The extra ocular movements were normal.  Faint bilateral 
arcus senilis was present.  Funduscopic examination was 
negative and conjunctivae and sclerae were normal.  The 
veteran reported that he had a chemical acid in his right 
eye, which required irrigation.  The examiner stated there 
were no objective findings for a right eye injury.  As stated 
above, service records indicated injury of the left eye, but 
there were no objective findings referable to either eye in 
this report.  

The veteran was afforded another VA ophthalmologic 
examination in May 2003.  At that time the veteran reported 
seeing floaters or spots in his vision and also stated that 
he had been told he had increased eye pressure in the past.  
The veteran also reported that chlorine pellets flew into his 
eye while on active duty.  On examination, the veteran's 
visual acuity was noted to be 20/30 corrected, pin holing to 
20/25 in the right eye and 20/20 in the left eye.  Pupils 
were equally round and reactive.  Intraocular pressure was 17 
in the right eye and 16 in the left eye.  There were no 
retinal tears of detachment.  The impression was that of 
20/20 correctable vision in the left eye, mild myopia of both 
eyes, and glaucoma suspect secondary to enlarged cup-to-disc 
ratio with normal intraocular pressures.  The examiner opined 
that the veteran's 1978 in service left eye injury was not 
causing "many visual limitation at this time."  

Given the evidence of record, the Board finds that service 
connection for residuals of a left eye injury is not 
warranted.  The May 2003 VA examiner specifically opined that 
there is no evidence that the veteran had any residuals of a 
left injury in service.  There is no contrary medical 
evidence of record.  The veteran's claim for service 
connection implicitly includes the assertion that he suffers 
from residuals of a left eye injury in service, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a link between his 
eye disability and its relationship to service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As there is no evidence that the veteran 
has residuals of an in service left eye injury, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).       

2.  Reactive Airways Disease

The Board also finds that service connection for reactive 
airways disease is not in order.  During a May 2001 RO 
hearing, the veteran testified that he first developed this 
disorder in Kuwait City during service.  He stated that 
something in the air caused his body to produce a heavy mucus 
film in his mouth.      

The veteran's September 1977 enlistment examination noted 
asthma since childhood.  A Dr. McIntosh provided the military 
with a letter in 1977, indicating that he treated the veteran 
for bronchial asthma in March 1973.  There was no subsequent 
treatment.  Service medical records show that the veteran was 
treated for chronic sinusitis, rhinitis, and sleep apnea.  
Reactive airway disease was noted several times along with 
the diagnosis of sleep apnea.  Service connection is 
currently in effect for chronic sinusitis at 10 percent and 
sleep apnea at 50 percent.  

On VA examination in May 1999 the veteran's chest X-ray was 
normal and there was no diagnosis made of a reactive airway 
disease.  The veteran was afforded another VA examination in 
May 2003.  At that time the veteran reported a history of 
obstructive sleep apnea, uvulopalatine resection, and 
bilateral tonsillectomy.  Pulmonary function tests (PFTs) 
were ordered.  PFTs dated in June 2003 showed the forced 
expiratory volume per second (FEV1) to be 147 percent and the 
forced expiratory volume per second forced vital capacity 
(FEV1/FVC) to be 116 percent predicated.  

On VA examination in June 2004 the veteran reported a dry 
cough, mainly secondary to allergic sinusitis.  The veteran 
also reported having dyspnea on exertion only when he had an 
attack of sinusitis, not related to his lungs.  He did not 
have asthma but was reportedly on continuous positive airway 
pressure (CPAP) for sleep apnea.  The lungs were clear to 
auscultation.  There was no evidence of cor pulmonale right 
ventricular hypertrophy, pulmonary hypertension, or 
restrictive disease.  The June 2003 PFTs were reviewed and 
reported to be totally normal.  The examiner opined that the 
veteran was less likely than not to have reactive disease and 
it was less likely than not because of any discomfort.  

Given the evidence of record, the Board finds that service 
connection for reactive airway disease is not warranted.  The 
June 2004 VA examiner specifically opined that it was less 
likely than not that the veteran had reactive disease.  There 
is no contrary medical evidence of record.  As was stated 
earlier, service connection is currently in effect for 
chronic sinusitis and sleep apnea; however there is no 
evidence of current reactive airways disease.  He was 
specifically examined to determine whether he had this 
disorder and competent medical evidence in the record shows 
he does not.  The veteran's claim for service connection 
implicitly includes the assertion that he has reactive 
airways disease.  The record does not show nor has he claimed 
to have special medical knowledge.  His personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of reactive airways disease 
and its relationship to service.  See Bostain, 11 Vet. App. 
at 127.  Thus, the veteran's personal opinion that he suffers 
from reactive airways disease is not a sufficient basis for 
awarding service connection.   There is no evidence that the 
veteran has reactive airways disease and his claim for 
service connection is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left eye injury is 
denied.

Service connection for reactive airways disease is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


